DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Preliminary Amendment filed on August 27, 2020.
Claims 1-5 and 7 are pending in this action. Claims 1-5 and 7 have been amended. Claim 6 has been canceled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inputter”; “transmitter”; “apparatus controller” in claim 1.
“data receiver”; “analyzer”; “information generator”; “information transmitter”; “information receiver”; “control command generator”; and “control command transmitter” in claim 2.
“data receiver”; “analyzer”; “control command generator”; “control command transmitter” in claim 3.
“data receiver”; “analyzer”; “information generator”; “information transmitter”; “information receiver”; “control command generator”; and “control command transmitter” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (US 2017/0116986).
As per claim 1, Weng discloses, an apparatus control system (Figure 2) comprising: 
a sound inputting device (Fig. 2, element 106); and 
an apparatus controller configured to control an apparatus (Fig. 4, element 104A), wherein the sound inputting device includes an inputter configured to input a sound operation of a user (Paragraph 0030), and 
a transmitter configured to transmit to the apparatus controller sound data based on the sound operation, the apparatus controller, upon receiving the sound data from the sound inputting device (Paragraphs 0028 and 0038), (i) analyzes the sound data (Paragraph 0041), (ii) determines an operational skill level of the user and details of the sound operation (Paragraphs 0042-0043), (iii) generates a control command for the apparatus based on the operational skill level and the details of the sound operation (Paragraph 0029), and (iv) transmits the control command to the apparatus (Paragraph 0029), and 
the apparatus controller generates a first control command as the control command when the operational skill level is a first operational skill level, and generates a second control command that controls the apparatus more minutely than the first control command as the -3-Attorney Docket No. 129E_165_TN control command when the operational skill level is a second operational skill level that is higher than the first operational skill level (Paragraphs 0042-0043).  

As per claim 3, Weng discloses, wherein the apparatus controller is a third cloud server, and the third cloud server includes a data receiver configured to receive the sound data from the sound inputting device (Paragraph 0028), an analyzer configured to analyze the sound data, and determine the operational skill level and the details of the sound operation of the user (Paragraphs 0042-0043), a control command generator configured to generate a control command for the apparatus based on the operational skill level and the details of the sound operation, and a control command transmitter configured to transmit the control command to the apparatus (Paragraph 0029).

As per claim 4, Weng discloses, wherein the apparatus controller includes a first cloud server, and a home controller, the first cloud server includes a data receiver configured to receive the sound data from the sound inputting device (Paragraph 0028), -5-Attorney Docket No. 129E_ 165_'TN an analyzer configured to analyze the sound data, and determine the operational skill level and the details of the sound operation of the user, an information generator configured to generate operation information including the operational skill level and the details of the sound operation (Paragraphs 0042-0043), and an information transmitter configured to transmit the operation information to the home controller (element 104A), and the home controller includes an information receiver configured to receive the operation information from the first cloud server, a control command generator configured to generate a control command for the apparatus based on the operation information, and a control command transmitter configured to transmit the control command to the apparatus (Paragraph 0029).  
  
As per claim 5, Weng discloses, further comprising a terminal configured to display an operation screen based on the operational skill level of the user (Paragraphs 0008 and 0045).

	As per claim 7, it is analyzed and thus rejected for the same reasons set forth in the rejection of claim 1, because the corresponding claim has similar limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (US 2017/0116986) as applied to claim 1 above, and further in view of Well-Known prior art.
As per claim 2, Weng discloses, wherein the apparatus controller includes a first cloud server, and a second cloud server, the first cloud server includes a data receiver configured to receive the sound data from the sound inputting device, an analyzer configured to analyze the sound data (Paragraph 0028), and determine the operational skill level and the details of the sound operation of the user, an information generator configured to generate operation information including the operational skill level and the details of the sound operation (Paragraphs 0042-0043), but does not explicitly disclose, an information transmitter configured to transmit the operation information to the second cloud server, and the second cloud server includes an information receiver configured to receive the operation information from the first cloud server, a control command generator configured to generate a control command for the apparatus based on the operation information, and -4-Attorney Docket No. 129E_165_TN a control command transmitter configured to transmit the control command to the apparatus.  However, the network cloud server configuration is well-known in the art, the choice of the network cloud server configuration is routine experimentation and optimization in the absence of criticality.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known teaching because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeinstra (US 2019/0057703) discloses, voice assistance system for devices of an ecosystem.
Thaler et al. (US 2018/0103039) discloses, leveraging pre-existing groups for IOT device access.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
June 18, 2022								
	
/ABUL K AZAD/           Primary Examiner, Art Unit 2656